ORDER
UPON receipt and consideration of the order of the Supreme Court of the United States in this cause, issued 23 June 1986, the following order was entered and is hereby certified to the North Carolina Utilities Commission through the North Carolina Court of Appeals:
“This case is remanded to the North Carolina Utilities Commission for further proceedings consistent with this Court’s opinion filed herein on 13 August 1985 but not inconsistent with the opinion of the United States Supreme Court in Nantahala Power and Light Company, et al v. Thornburg, et al., No. 85-568, decided 17 June 1986, 476 U.S. —, 90 L.Ed. 2d 943 (1986).
The Bond filed herein with the North Carolina Utilities Commission on 7 October 1985 (and if the same is no longer *279in effect, a new bond in a like amount) to secure the payment of any refunds which might be ordered upon the final determination of this proceeding and any appeal therefrom shall continue in full force and effect until final determination of the case or until otherwise ordered by this Court.
By order of the Court in conference, this the 19th day of August 1986.
s/BILLINGS, J.
For the Court”